The petitioner sought an inspection and examination of certain maps and records in the office of the commissioner of public works and the consulting engineer in the borough of Richmond, pursuant to the provisions of section 894 of the New York City Charter. Order granting such inspection and examination affirmed, with ten dollars costs and disbursements; the examination to be at the place and during the hours specified in the order on five days’ notice. Lazansky, P. J., Carswell, Davis, Adel and Close, JJ., concur.